      Case
       Case1:19-cr-00764-PKC
            1:19-cr-00764-PKC Document
                               Document17-1
                                        19 Filed
                                            Filed07/29/21
                                                  07/27/21 Page
                                                            Page11ofof44



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - X
                                        :
UNITED STATES OF AMERICA                :
                                        :
        - v. -                          :             PROTECTIVE ORDER
                                        :
AHMED OMAIS SERHAN,                     :             19 Cr. 764 (PKC)
     a/k/a “Pache,”                     :
     a/k/a “Pacheco Nasser,”            :
     a/k/a “El Tigre,” and              :
HANI LAKKIS LAKKIS,                     :
                                        :
                         Defendants.    :
 - - - - - - - - - - - - - - - - - - - - X
P. KEVIN CASTEL, District Judge:

           1.    WHEREAS, AHMED OMAIS SERHAN, a/k/a “Pache,” a/k/a

“Pacheco Nasser,” a/k/a “El Tigre,” and HANI LAKKIS LAKKIS, (the

“Defendants”)     have   certain    rights    under    the   United    States

Constitution, federal statutes, and the Federal Rules of Criminal

Procedure, to pre-trial discovery;

           2.     WHEREAS, the Government recognizes its obligation

to provide such discovery materials to the Defendants, consistent

with safety considerations and the confidentiality of ongoing

investigations;

           3.     WHEREAS, certain of the discovery materials that

the Government intends to provide to the Defendants contain certain

materials that, if disseminated to third parties, could, among

other things, implicate the safety of others and impede ongoing

investigations;
      Case
       Case1:19-cr-00764-PKC
            1:19-cr-00764-PKC Document
                               Document17-1
                                        19 Filed
                                            Filed07/29/21
                                                  07/27/21 Page
                                                            Page22ofof44



           4.     IT IS HEREBY ORDERED, pursuant to Federal Rule of

Criminal Procedure 16(d) and subject to the additional limitations

set forth below, that discovery materials designated sensitive by

the Government (the “Sensitive Discovery”) to counsel for the

Defendants (“Defense Counsel”) shall not be further disseminated

by   the   Defendants    or     Defense     Counsel   to     any    individuals,

organizations,     or   other   entities,     other   than    members    of   the

Defendants’     respective    defense     teams   (limited    to:    co-counsel,

paralegals,      investigators,      translators,      litigation        support

personnel, secretarial staff, and the Defendants);

           5.     IT IS FURTHER ORDERED that the Sensitive Discovery

may not be provided to any foreign persons or entities (even if

such persons or entities are members of a defense team) and may

not be transmitted outside of the United States for any purpose;

           6.     IT IS FURTHER ORDERED that each of the individuals

to whom disclosure of the Sensitive Discovery is made shall be

provided a copy of this Protective Order by Defense Counsel and

will be advised by Defense Counsel that he or she shall not further

disseminate or discuss the materials and must follow the terms of

this Protective Order;

           7.     IT IS FURTHER ORDERED that Defense Counsel may seek

authorization of the Court, with notice to the Government, to show



                                        2
        Case
         Case1:19-cr-00764-PKC
              1:19-cr-00764-PKC Document
                                 Document17-1
                                          19 Filed
                                              Filed07/29/21
                                                    07/27/21 Page
                                                              Page33ofof44



(but not provide copies of) certain specified Sensitive Discovery

to   persons      whose    access   to   discovery       materials    is   otherwise

prohibited by the preceding paragraphs, if it is determined by the

Court that such access is necessary for the purpose of preparing

the defense of the case;

             8.     IT IS FURTHER ORDERED that all Sensitive Discovery

materials are to be provided to the Defendants, and used by Defense

Counsel, solely for the purpose of allowing the Defendants to

prepare their defenses to the charges in Indictment 19 Cr. 764

(PKC), and that none of the discovery materials produced by the

Government to the Defendants shall be disseminated to any other

third party in a manner that is inconsistent with the preceding

paragraphs;

             9.     IT IS FURTHER ORDERED that nothing in this Order

shall preclude the Government from seeking a further protective

order    pursuant     to    Section      3   of    the   Classified    Information

Procedures Act, 18 U.S.C. App. 3 § 3, to protect against disclosure

in   this   case    of    any   classified        information   disclosed    by   the

Government;

             10.    IT IS FURTHER ORDERED that, at the conclusion of

this case, Defense Counsel shall return to the Government all

copies of the Classified Discovery materials provided in this case;



                                             3
     Case
      Case1:19-cr-00764-PKC
           1:19-cr-00764-PKC Document
                              Document17-1
                                       19 Filed
                                           Filed07/29/21
                                                 07/27/21 Page
                                                           Page44ofof44



          11.   IT   IS   FURTHER    ORDERED     that   nothing     in    this

Protective Order prohibits the media from requesting copies of any

items that are received by the Court as public exhibits at a

hearing, trial, or other proceeding; and

          12.   IT   IS   FURTHER    ORDERED     that   nothing     in    this

Protective Order shall preclude the Government from seeking a

further protective order pursuant to Rule 16(d) as to particular

items of discovery material.

Dated:    July 29
          ____________, 2021
          New York, New York



                            _______________________________
                            HONORABLE P. KEVIN CASTEL
                            United States District Judge
                            Southern District of New York




                                     4
